Cary, NC Contact:Shawn Poe, CFO919-677-4019 Ply Gem Reports Third Quarter 2008 Results November 10, 2008, Ply Gem Holdings, Inc. (“Ply Gem” or the “Company”), a leading manufacturer of residential exterior building products in North America, today announced third quarter 2008 net sales of $342.8 million, a 7.3% decrease from the $369.7 million forthe same period in 2007.For the first nine months of 2008, net sales were $940.5 million or 10.1% lower than the $1,045.6 million of net sales for the first nine months of 2007. Adjusted EBITDA for the third quarter of 2008 was $41.4 million compared to $56.6 million for the third quarter of 2007.Adjusted EBITDA for the first nine months of 2008 was $86.8 million compared to $141.0 million for the first nine months of Our net loss beforeunusual items for the third quarter was $4.1 million as compared to net income of $11.6 million for the third quarter of 2007.Our net loss beforeunusual items for the first nine months of 2008 was $27.5 million as compared to net income of $18.0 million for the first nine months of Gary E. Robinette, President and CEO, said “Ply Gem's third quarter and first nine months of 2008 sales and EBITDA results were in line with our expectations, however, they reflect the challenging market conditions that continue to exist in the housing markets today.Although our 2008 financial performance was negatively impacted by lower sales volume due to market demand and increasing raw material and freight costs during the first nine months of the year, we were able to partially offset these negative factors through market share gains, as well as selling price increases that we implemented in response to the market wide increases in raw material and freight costs.Additionally, we continue to benefit from synergies across our business and are seeing the benefit from a number of expense reduction measures that we implemented in response to what is expected to be a prolonged downturn in the housing market.” Shawn K.
